      Case: 2:21-cr-00022-EAS Doc #: 13 Filed: 04/22/21 Page: 1 of 2 PAGEID #: 39




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION - COLUMBUS


UNITED STATES OF AMERICA                   :      Case No. 2:21-cr-00022-EAS
                                           :
               Plaintiff,                  :      (Judge Edmund A. Sargus)
                                           :
vs.                                        :
                                           :      UNOPPOSED MOTION TO
ROBERT W. WALTON, JR.                      :          WITHDRAW
                                           :
               Defendant.                  :


        Comes now undersigned, pursuant to Rule 83.4(c)(2) and with consent of client,

Robert Walton, and does hereby move this Court for leave to withdraw as counsel of

record. Counsel has spoken with AUSA Peter Glenn-Applegate, who does not oppose.

        Further, that co-counsel in this matter, J. Nathan Miller, who files a separate

Notice of Withdrawal pursuant to rules 83.4(d) and 83.4(c)(2), also be withdrawn as

counsel of record.

        Grounds for withdrawal are the Mr. Walton has failed substantially to fulfill

necessary financial obligations, and that continued representation would result in an

undue burden on counsel of record. Supporting affidavit attached as Exhibit A.

        Lastly, undersigned requests that Mr. Walton be appointed CJA counsel.

                                           Respectfully Submitted,

                                           /s/ Joseph B. Suhre, IV
                                           Lead Counsel for Mr. Walton
                                           Suhre & Associates, LLC
                                           600 Vine St., Ste. 1004
                                           Cincinnati, OH 45202
                                           Tel: 513.333.0014
                                           Fax: 513.333.0032
                                           E-mail: jsuhre@suhrelaw.com
    Case: 2:21-cr-00022-EAS Doc #: 13 Filed: 04/22/21 Page: 2 of 2 PAGEID #: 40




                               CERTIFICATE OF SERVICE

      I hereby certify that on April 22, 2021, a true and genuine copy of the foregoing
MOTION was served by electronic mail via the Court’s CM/ECF system, which will serve
a copy on all counsel of record, including AUSA Peter Glenn-Applegate. A copy was also
served on Defendant, Robert Walton, by e-email and U.S. mail.

                                        /s/ Joseph B. Suhre, IV
                                        Joseph B. Suhre, IV
                                        Lead Counsel for Mr. Walton




                                                                                          2
